DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 suggests “determining whether a virtual character attribute value of the first virtual character is less than a second preset threshold; and when the virtual character attribute value of the first virtual character is less than the second preset threshold, acquiring the first position of the first virtual character in the game scene”.  The use of the limitation a “second preset threshold” suggests that the applicant is claiming the existence of a “first preset threshold”; however that is not antecedent basis for a “first preset threshold”.  It is unclear in regards to whether the applicant intended to claim a first and second preset threshold.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 refers to a storage medium, comprising a stored program, wherein when the store program is run, a device where the storage medium is located is controlled to perform the in-game display control method as claimed in claim 1, but claim 1 is drawn to an in-game display control method.  Claim 13 fails to further limit the method of Claim 1 from which it depends.  
Claim 14 refers to a processor, configured to run a program, wherein the program is run to perform the in-game display control method as claimed in claim 1, but 
Claim 15 refers to a terminal, comprising: at least one processor, a memory, a display device, and at least one program, wherein the at least one program is stored in the memory, and configured to be run by the at least one processor, the at least one program being configured to perform the in-game display control method claimed in claim 1, but claim 1 is drawn to an in-game display control method.  Claim 15 fails to further limit the method of Claim 1 from which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10, 12-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake (JP 2015-221211 A)(please see provided English translation for proper citations).
(Examiner Note:  Applicant indicates that “As used below, the term "component" may implement a combination of software and/or hardware of a predetermined function” (¶ 102) and/or “It is to be noted that each of the above components may be implemented by software or hardware.  The latter may be implemented by, but not  limited to, the following manners: the above components are all located in the same processor; or, the above components are located in different processors respectively in any combined form” (¶ 114).  In light of the specification the examiner is interpreting the claims components as pertaining to a single processor executing the functions of said components).
Claim 1 and 12:  Miyake discloses an in-game display control method and/or apparatus, applied to a mobile terminal having at least one processor for executing a software application and a touch screen which is rendered with a graphical user interface (Figs. 1 and 15 illustrate the gui, ¶ 21-22, 24-29, 31 “user uses the touch screen as a smartphone game with the touch screen”,  Fig. 4), a game scene of a game comprising a preset first virtual character (player object 1) and a scene display area (visual field area 8), the scene display area being at least part of the game scene (¶ 15-18), contents rendered on the graphical user interface comprising the scene display area (¶ 15-18, Fig. 1), the method comprising: configuring, via a configuration component (processor of mobile terminal), a touch area on the graphical user interface (¶ 7, 22, 31, 53-54); in response to a first touch operation acting on the touch area, a 
Claim 2:  Miyake teaches wherein detecting whether the second virtual character satisfying the preset condition exists in the preset area comprises: acquiring a first movement direction of the second virtual character relative to the first virtual character (¶ 18 “however, when these objects approach each other due to the movement of the player object 1 by the user command and/or the movement of the enemy object 2 by the given program command….”); and detecting whether the second virtual character of which the first movement direction satisfies the preset condition exists in the preset area (Figs. 4-5, ¶ 29 “the player object 1 is arranged on the visual field center point 5”, ¶ 30 “the enemy object detection region 7 is shown as a circular region centered on the visual field center point 5”, ¶ 32, Fig. 6 - ¶ 37 – preset condition is when the second virtual character or enemy object 2 is within the enemy object detection area 7).
Claim 4:  Miyake teaches wherein detecting whether the second virtual character satisfying the preset condition exists in the preset area comprises: detecting whether the second virtual character of which a virtual character attribute value is less than a first preset threshold exists in the preset area (Figs. 4-5, ¶ 29 “the player object 1 is arranged on the visual field center point 5”, ¶ 30 “the enemy object detection region 7 is shown as a circular region centered on the visual field center point 5”, ¶ 32, Fig. 6 - ¶ 37 – preset condition is when the second virtual character or enemy object 2 is within the enemy object detection area 7).  As best understood the attribute value is the location/position of the second virtual character being within the preset area (less than a first preset threshold) e.g. a position within or less the radius of the enemy object detection region 7.
Claim 5  Miyake teaches wherein updating the scene display area according to the first position and the second position comprises: determining a focus position according to the first position and the second position; and updating the scene display area according to the focus position (¶ 37-53 describes how the scene display area is represented by the view area 8 of the virtual camera 3, wherein the virtual camera position is adjusted to a focus position to include the first position of the first virtual character and the second position of the second virtual camera, emphasis on ¶ 47-49, 53 and Fig. 15 illustrating changes in the focus position of the virtual camera).
Claim 6:  Miyake teaches wherein updating the scene display area according to the focus position comprises: controlling a movement of the scene display area according to a movement of the focus position (¶ 37-53 describes how the scene display area is represented by the view area 8 of the virtual camera 3, wherein the virtual camera position is adjusted to a focus position to include the first position of the first virtual character and the second position of the second virtual camera, emphasis on ¶ 47-49).
Claim 7:  Miyake teaches wherein a virtual camera corresponding to the first virtual character is configured in the game scene, and the scene display area is an area shot by the virtual camera (¶ 28-29).
Claim 8:  Miyake teaches wherein updating the scene display area according to the first position and the second position comprises: determining an adjustment direction of the virtual camera according to the first position and the second position; controlling a movement of the virtual camera according to the adjustment direction; and updating the scene display area according to the movement of the virtual camera (¶ 37-53, emphasis on ¶ 47-49).
Claim 10:  Miyake teaches detecting a second touch operation acting on a preset position on the graphical user interface; and controlling, according to the second touch operation, the scene display area to restore to a state before updating the scene display area according to the first position and the second position (¶ 7, 22, 31, 53-54 paragraphs teaches that the gui is a touch interface which inherently preset touch positions e.g. touch inputs at various positions would inherently have to be preset or programmed to correspond to particular inputs, ¶ 40 indicates the user performs a predetermined action on the enemy object wherein such an action results in restoring the scene display area to a state before updating the scene display area according to the first and second positions.  In combination this is a clear teaching of user commands (touch commands) to engage the enemy that results in a reset of the virtual camera e.g. a the display area being restored to a prior state before updating).
Claim 13:  Miyake teaches a storage medium, comprising a stored program, wherein when the store program is run, a device where the storage medium is located is controlled to perform the in-game display control method as claimed in claim 1 (see above, ¶ 20-25).
Claim 14:  Miyake teaches a processor, configured to run a program, wherein the program is run to perform the in-game display control method as claimed in claim 1 (see above, ¶ 20-25).
Claim 15:  Miyake teaches a terminal, comprising: at least one processor, a memory, a display device, and at least one program, wherein the at least one program is stored in the memory, and configured to be run by the at least one processor, the at least one 
Claim 20:  Miyake teaches wherein the focus position is determined on a connecting line between the first position and the second position (¶ 37-53, emphasis on Fig. 15 and ¶ 52, wherein the broken line represents the connecting line between the first position and the second position which also represents the focus position on the virtual camera).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (JP 2015-221211 A) in view of Hiraki (US 6,504,539).
Claim 11:  Miyake teaches the above, but lacks explicitly suggesting wherein after updating the scene display area according to the first position and the second position, the method further comprises: when the second virtual character is out of the preset area, controlling the scene display area to restore to a state before updating the scene display area according to the first position and the second position.  Miyake at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 55) and that it is preferable to rearrange the virtual camera 3 in the original position in terms of the progress of the game (¶ 41).  Furthermore, an analogous art of Hiraki teaches a similarly structured method, wherein a display scene area is updated based on a first position of a first virtual character (player object) and a second position of a second virtual character (enemy object)(when a second virtual character is within a preset area a virtual camera setting process (1) is applied and when the second virtual character is not within a preset area virtual camera setting process (2) applied) (Fig. 4, Col. 6:13-Col. 7:40).  Hiraki teaches that such a method is repeated or periodically executed throughout the game based on gaming inputs (Col. 7:35-40).  Such disclosure suggests a scenario wherein a second virtual character or enemy object is not within a preset area of the player object then virtual camera setting process (2) is applied, then when the enemy object is within the preset area of the .  

Allowable Subject Matter
Claims 3 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715